Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending in the instant application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Kim et al. (US 2014/0105158) discloses UCI HARQ ACK in PUSCH and UL grant in PDSCH (0056-0057, 0201), but not the frame structure wherein embedded resource comprises an uplink allocation resource embedded in last downlink information transmission unit prior to the transition latency and configured to bear the uplink allocation information and a downlink feedback resource embedded in first uplink information transmission unit subsequent to the transition latency and configured to bear the HARQ feedback information about the transmitting of the downlink data.

Regarding independent Claim 1, the prior art fails to teach or suggest: acquiring downlink control information of a frame to be scheduled, the downlink control information comprising configuration information of an embedded resource of the frame to be scheduled, wherein the frame comprises a plurality of downlink information transmission units, a transition latency, and a plurality of uplink information transmission units;
scheduling, based on the downlink control information, a downlink information transmission unit to transmit downlink data and uplink allocation information of the frame; and
acquiring, based on the uplink allocation information, hybrid automatic repeat request (HARQ) feedback information about the transmitting of the downlink data transmitted and uplink data from an uplink information transmission unit, upon the transition latency;
wherein the embedded resource comprises:
an uplink allocation resource embedded in last downlink information transmission unit prior to the transition latency and configured to bear the uplink allocation information; and
a downlink feedback resource embedded in first uplink information transmission unit subsequent to the transition latency and configured to bear the HARQ feedback information about the transmitting of the downlink data.., in combination with the remaining limitations of the claim.

Regarding independent Claim 7, the prior art fails to teach or suggest: acquire downlink control information of a frame to be scheduled, the downlink control information comprising configuration information of an embedded resource of the frame to be scheduled, wherein the frame comprises a plurality of downlink information transmission units, a transition latency, and a plurality of uplink information transmission units;
schedule, based on the downlink control information, a downlink information transmission unit to transmit downlink data and uplink allocation information of the frame; and
acquire, based on the uplink allocation information, hybrid automatic repeat request (HARQ) feedback information about the transmitting of the downlink data transmitted and uplink data from an uplink information transmission unit, upon the transition latency;
wherein the embedded resource comprises: an uplink allocation resource embedded in last downlink information transmission unit prior to the transition latency and configured to bear the uplink allocation information; and
a downlink feedback resource embedded in first uplink information transmission unit subsequent to the transition latency and configured to bear the HARQ feedback information about the transmitting of the downlink data., in combination with the remaining limitations of the claim.

Regarding independent Claim 13, the prior art fails to teach or suggest: acquire downlink control information, the downlink control information comprising configuration information of an embedded resource of a frame structure, wherein the frame comprises a plurality of downlink information transmission units, a transition latency, and a plurality of uplink information transmission units;
acquire downlink data and uplink allocation information based on the downlink control information;
transmit hybrid automatic repeat request (HARQ) feedback information about the transmitting of the downlink data and uplink data to a base station over an uplink resource indicated by the uplink allocation information, upon the transition latency,
wherein the embedded resource comprises:
an uplink allocation resource embedded in last downlink information transmission unit prior to the transition latency and configured to bear the uplink allocation information; and
a downlink feedback resource embedded in first uplink information transmission unit subsequent to the transition latency and configured to bear the HARQ feedback information about the transmitting of the downlink data., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467